 

Exhibit 10.6

 

SV3 HOLDINGS PTE LTD

 

(Contributor)

 

and

 

NATIONAL ENERGY SERVICES REUNITED CORPORATION

 

(NESR)

 



 



 

CONTRIBUTION AGREEMENT

 



 



 



 

 

Table of Contents

 



1. Definitions and Interpretation 1 2. Contribution 7 3. Consideration 8 4.
Conditions Precedent 8 5. Pre-completion Covenants 9 6. Completion and
Post-Completion Obligations of Contributor 11 7. Undertaking, Representations
and Warranties 12 8. Contributor Warranties 13 9. NESR Warranties 13 10.
Indemnities 14 11. Indemnity Claims 15 12. Termination 15 13. Costs and Expenses
17 14. Successors, Transfers and Assignment 17 15. Entire Agreement 18 16.
Amendment to the Agreement 18 17. Remedies and Waivers 18 18. Counterparts 18
19. Invalidity 19 20. Notices 19 21. Confidentiality 20 22. Governing Law and
Jurisdiction 20 23. No Claim Against NESR Trust 21



RESTRICTED - Page i

 



 

 



Schedule 1 Conditions Precedent 22 1 NESR Conditions 22 2 Contributor Conditions
23 Schedule 2 Warranties 24 1 Contributor Warranties 24 2 NESR Warranties 26
Schedule 3 Limitations on Liability 29 1 Maximum liability 29 2 Small claims and
threshold 29 3 Specific limitations 29 4 No duplication of liability 30 5
Remediable breaches 30



 

RESTRICTED - Page ii

 



 

 

This Contribution Agreement (the “Agreement”) is made on November ____, 2017
(the “Signing Date”) by and between:

 

(1)SV3 HOLDINGS PTE LTD., a company incorporated in Singapore
(the “Contributor”); and

 

(2)NATIONAL ENERGY SERVICES REUNITED CORPORATION, a company organized under the
laws of the British Virgin Islands with its registered address at 171 Main
Street, Road Town, Tortola, British Virgin Islands (“NESR”),

 

(each a “Party” and together the “Parties”).

 

WHEREAS

 

A.The Contributor is the legal and beneficial owner of the Company Shares (as
defined below).

 

B.The Contributor has agreed to contribute the legal and beneficial ownership of
the Company Shares to NESR, and NESR has agreed to accept the legal and
beneficial ownership of the Company Shares on the terms and subject to the
conditions set out in this Agreement.

 

C.NESR has agreed to issue the Equity Consideration to the Contributor as
consideration for the Company Shares on the terms and subject to the conditions
set out in this Agreement.

 

D.As a condition of the acquisition of the Company Shares by NESR and in
accordance with the terms hereof, NESR shall provide an opportunity to its
stockholders to have their Offering Shares (as defined below) redeemed for the
consideration, and on the terms and subject to the conditions and limitations,
set forth in this Agreement and the applicable Organizational Documents of NESR
in conjunction with, inter alia, obtaining approval from the stockholders of
NESR for the Transactions (as defined below) (collectively with the other
transactions, authorization and approvals set forth in the Proxy Statement, the
“Offer”).

 

THEREFORE, it is agreed

 

1.Definitions and Interpretation

 

1.1Definitions

 

In this Agreement the following definitions apply:

 

Acceptance Letter has the meaning ascribed thereto in Clause 11.1.2(a);

 

Affiliate means, in relation to any specified person, any other person that
directly or indirectly, through one or more intermediaries, Controls or is
Controlled by, or is under common Control with such specified person;

 

Agreement means this Contribution Agreement;

 

RESTRICTED - Page 1



 

 

Amended and Restated Memorandum and Articles of Incorporation means that certain
Amended and Restated Memorandum and Articles of Incorporation of NESR, filed on
May 11, 2017;

 

Anti-Bribery Law means applicable laws, regulations or orders in any
jurisdiction relating to bribery or corruption (governmental or commercial)
including (i) the UK Bribery Act 2010, (ii) the U.S. Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations issued thereunder, (iii)
all national and international laws enacted to implement the OECD Convention on
Combating Bribery of Foreign Officials in International Business Transactions,
and (iv) any other law or order from or arrangement entered into with any
Governmental Authority that relates to bribery or corruption, in each case as
amended from time to time;

 

Breaching Party has the meaning ascribed thereto in Clause 4.6.2; 

 

Business Combination has the meaning set forth in Clause 23.1;

 

Business Day means a day when banks are open for business in Oman, Singapore and
New York;

 

Claim means a claim by NESR for a breach of the Contributor Warranties or by
Contributor for a breach of the NESR Warranties;

 

Closing Location means the location where the Completion and the transfer of
shares pursuant thereto shall occur, which shall be at the offices of Vinson &
Elkins L.L.P., 1001 Fannin Street, Suite 2500, Houston, Texas 77002;

 

Code means the Code of Corporate Governance for closed joint stock companies
issued by the MOCI;

 

Company means Gulf Energy S.A.O.C, a closed joint stock company registered in
Oman under Commercial Registration No. 1791842, with its registered office
address as P. O. Box 786, Postal Code 116, Mina Al Fahal, Oman;

 

Company Shareholders Agreement means that certain shareholders agreement among
the Company, the Contributor, NESR Holdings, Mubadarah Investments LLC, Hilal Al
Busaidy, and Yasser Said Al Barami, dated as of October 4, 2017;

 

Company Shares means all of the equity stock beneficially owned by Contributor
in the capital of the Company, which consists of 136,500 shares (approximately
27.3% of the outstanding shares of stock of the Company);

 

Completion means completion of the contribution of the Company Shares in
accordance with this Agreement;

 

Completion Date means the date on which Completion occurs as set forth in Clause
2;

 

Conditions Precedent means the items listed in Parts 1 and 2 of ‎Schedule 1;

 

Consideration shall have the meaning set forth in Clause 3.1;

 

RESTRICTED - Page 2



 

 

Contributor Warranties mean the representations and warranties made by the
Contributor in Clause 7 and Part 1 of Schedule 1 and Contributor Warranty means
any one of them;

 

Control means, acting individually or in concert with others: (i) the legal or
beneficial ownership, directly or indirectly, of more than fifty percent (50%)
of the share capital or other ownership interests of any person; (ii) the
ability, directly or indirectly, to appoint more than half of the board or other
controlling body of any person; or (iii) the ability, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise to
direct, or cause the direction of, the management of any person. A person shall
be deemed to direct or cause the direction of the management and policies of a
person if the consent or approval of such person is required with respect to all
or substantially all material decisions (and “Controlled” and “Controlling”
shall be construed accordingly);

 

DIFC means the Dubai International Financial Centre;

 

Disclosed means fairly and accurately disclosed to enable NESR to reasonably
identify the nature, scope and impact of the matter disclosed (and “Disclosures”
shall be construed accordingly);

 

Dispute Meeting has the meaning ascribed thereto in Clause 22.2;

 

Disputes Notice has the meaning ascribed thereto in Clause 22.2;

 

Encumbrance includes any security interest, mortgage, charge, pledge,
hypothecation, lien, adverse claim, right to acquire or other form of security,
including any restriction on the use, voting, transfer or receipt of income and
any other agreement to give or create any of the foregoing;

 

Equity Consideration means a number of shares of NESR Common Stock equal to the
quotient of (a) the amount (in USD) paid by the Contributor for the acquisition
of any and all Company Shares, including any and all adjustments, such as
Leakage, and (b) USD 10;

 

Exchange Act means The Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder;

 

Federal Securities Laws means the federal securities laws of the United States
and the rules and regulations of the SEC and Nasdaq;

 

Final Long Stop Date has the meaning ascribed thereto in Clause 4.6.2;

 

Fundamental Warranties means, with respect to the Contributor, the Contributor
Warranties set out in Clause 8.6 and Schedule 2 paragraphs 1.2 and 1.4, and,
with respect to NESR, the NESR Warranties set out in Schedule 2 paragraphs 2.1,
2.2, and 2.3;

 

GES Contribution means the contribution by the Contributor to NESR of the
Company Shares at the Completion Date, the issuance of the Equity Consideration
by NESR as consideration therefor, and the closing of the transactions
contemplated by the Stock Purchase Agreement pursuant to which NESR will acquire
72.7% of the shares of the Company;

 

RESTRICTED - Page 3



 

 

Governmental Authority means any international, supranational, federal,
territorial, national, provincial, regional, central, state, municipal or local
government or any governmental or quasi-governmental authority, legislative or
executive authority (including any governmental or quasi-governmental
instrumentality agency or official and any court, organ of state, government or
self-regulatory organisation, commission or tribunal or any regulatory or
administrative agency) or any political or other subdivision, department or
branch of any of the foregoing;

 

Indemnified Party when used in connection with particular Losses shall mean the
Person or Persons having, or asserting, the right to be indemnified with respect
to such Losses by another Party pursuant to this Clause 10.1;

 

Indemnifying Party means, when used in connection with particular Losses shall
mean the Party having, or having asserted against it, an obligation to indemnify
another Person or Persons with respect to such Losses pursuant to Clause 10.1;

 

Indemnity Claim means a claim against an Indemnifying Party under Clause 10.1;

 

IPO has the meaning set forth in Clause 23.1;

 

Lock-up Agreement means the lock-up agreement to be entered at Completion on the
same terms as currently executed by NESR Holdings relating to the prohibitions
against the sale of the Equity Consideration delivered to the Contributor by
NESR pursuant to the Transaction;

 

Long Stop Date means the date occurring on the 200th day after the Signing Date;

 

Losses has the meaning ascribed thereto in Clause 10.1;

 

Material Adverse Effect means any event, circumstance, occurrence or state of
affairs or any combination of them (whether existing or occurring on or before
the Signing Date or arising or occurring on or before the Completion Date) which
causes, or is reasonably likely to cause (a) a loss in revenue of the Company
and each of its Subsidiaries, taken as a whole in excess of USD 12,500,000
(twelve million five hundred thousand) per annum; (b) a financial liability to
the Company and each of its Subsidiaries in excess of USD 5,000,000 (five
million); or (c) a material adverse effect on the ability of Mubadarah
Investments LLC to perform its obligations in connection with the Contributor’s
acquisition of the Company Shares;

 

MCDC means the Muscat Clearing and Depository Company S.A.O.C;

 

MOCI means the Ministry of Commerce and Industry of Oman;

 

MSM means the Muscat Securities Market;

 

Nasdaq means the Nasdaq Capital Market;

 

NESR Common Stock means the ordinary shares of NESR, no par value;

 

RESTRICTED - Page 4



 

 

NESR Holdings means NESR Holdings Ltd., a company organized under the laws of
the British Virgin Islands and a shareholder of NESR;

 

NESR SEC Reports has the meaning set forth in Clause 2.8 of Schedule 2;

 

NESR Warranties means the representations and warranties made by NESR in Clause
7 and Part 2 of Schedule 1 and NESR Warranty means any one of them;

 

Offer has the meaning set forth in the recitals;

 

Offer Documents means the Proxy Statement and the documents included or referred
to therein pursuant to which the Offer will be made, together with any
supplements, amendments and/or exhibits thereto;

 

Offering Shares means shares of NESR Common Stock issued in NESR’s initial
public offering;

 

Oman means the Sultanate of Oman;

 

Organizational Documents means, with respect to a Person that is not an
individual, its articles of incorporation, certificate of incorporation,
certificate of formation, bylaws, memorandum and/or articles of incorporation,
operating agreement, certificate of limited partnership, partnership agreement
and/or similar documents, instruments or certificates executed, adopted or filed
in connection with the creation, formation or organization of such Person,
including any amendments thereto;

 

Other Combination Agreement means merger, contribution, purchase or other
agreement providing for the acquisition by NESR of NPS Holdings, Ltd, an
oilfield services company formed in the United Arab Emirates;

 

Permits means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities;

 

Person means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
government or agency or subdivision thereof or any other entity;

 

Preliminary Proxy Statement means the preliminary proxy statement of NESR
initially filed with the SEC in connection with the Transactions;

 

Prospectus means that certain final prospectus of NESR, dated May 12, 2017,
prepared, filed and made available to the public in accordance with applicable
securities law, rules and regulations;

 

Proxy Statement means the proxy statement to be filed by NESR with the SEC in
connection with the Offer and the Transactions contemplated hereby, as amended
or supplemented;

 

Public Shareholders has the meaning set forth in Clause 23.1;

 

RESTRICTED - Page 5



 

 

Qualifying Claim has the meaning ascribed thereto in paragraph 2.1(a) of
Schedule 3;

 

Registration Rights Agreement means that certain Registration Rights Agreement
by and among NESR and NESR Holdings, dated as of May 17, 2017;

 

RO means Omani Rial, the national currency of Oman;

 

SEC means the U.S. Securities and Exchange Commission;

 

Signing Date has the meaning ascribed thereto in the introduction of this
Agreement;

 

Stock Purchase Agreement means the agreements, if approved by the shareholders
of NESR pursuant to the Proxy Statement, pursuant to which NESR or NESR Holdings
will acquire 72.7% of the shares of the Company collectively from Mubadarah
Investments LLC, Hilal Al Busaidy, Yasser Said Al Barami and the National Bank
of Oman, and thereafter any shares of the Company acquired by NESR Holdings
shall be assigned to NESR;

 

Subsidiaries mean all the companies Controlled by the Company and mentioned in
Exhibit B and Subsidiary means any of them;

 

Tax, Taxes, and Taxation means any and all forms of taxation, duties, levies,
imposts and social security charges, including corporate income tax, capital
gains tax, wage withholding tax, national social security contributions and
employee social security contributions, value added tax, customs and excise
duties, capital tax and other legal transaction taxes, dividend withholding tax,
land taxes, environmental taxes and duties and any other type of taxes or duties
payable by virtue of any applicable national, regional or local law or
regulation and which may be due directly or by virtue of joint and several
liability; together with any interest, penalties, surcharges or fines relating
to them, due, payable, levied, imposed upon or claimed to be owed in any
relevant jurisdiction;

 

Transaction means the GES Contribution and the Other Combination Agreement, and
the other transactions contemplated by this Agreement;

 

Transaction Document means this Agreement, the Stock Purchase Agreement, the
Voting Agreement and the Other Combination Agreement and any document necessary
to, or prepared in connection with, the execution of the Completion;

 

USD means Unites States Dollars;

 

Voting Agreement means the voting agreement entered into on or around the
Completion Date among NESR, the Contributor, and NESR Holdings, the form of
which is attached hereto as Exhibit A; and

 

Warranties mean the Contributor Warranties and NESR Warranties and Warranty
means any one of them.

 

RESTRICTED - Page 6



 

 

1.2Interpretation

 

In this Agreement, unless otherwise specified:

 

1.2.1references to any Clause, paragraph or Schedule are to those contained in
this Agreement and all Schedules to this Agreement are an integral part of this
Agreement;

 

1.2.2headings are for ease of reference only and shall not be taken into account
in construing this Agreement;

 

1.2.3the expression this Clause shall, unless followed by reference to a
specific provision, be deemed to refer to the whole clause (not merely the
sub-clause, paragraph or other provision) in which the expression occurs;

 

1.2.4a reference to a Party shall include that Party’s successors and permitted
assigns;

 

1.2.5a reference to the ordinary course of business shall mean the running of
the relevant business in accordance with its custom, transactions and past
practice;

 

1.2.6a person includes any individual, firm, company, authority, court,
government or other incorporated or unincorporated body corporate or politic
including a Governmental Authority;

 

1.2.7references to documents being in the agreed form shall mean in relation to
any documents, the draft of the document which has been agreed between the
relevant parties thereto and initialled on their behalf for the purpose of
identification;

 

1.2.8the use of the singular herein shall include the plural and vice versa;

 

1.2.9any reference to includes or including shall be deemed to be a reference to
includes (without limitation) or including (without limitation) respectively;

 

1.2.10a reference to a date which is not a Business Day shall be construed as a
reference to the next succeeding Business Day;

 

1.2.11all references to time and dates are expressed and shall be construed in
accordance with the Gregorian calendar; and

 

1.2.12a reference to an agreement or other document is a reference to that
agreement or document as supplemented, amended or novated from time to time.

 

2.Contribution

 

At the Completion Date, subject to the terms of this Agreement, the Contributor
shall contribute to NESR and NESR shall accept from the Contributor, the legal
and beneficial ownership of the Company Shares free and clear from any
Encumbrance and together with all legal and beneficial rights and benefits
attached or accruing to them on Completion including the right to receive all
dividends or distributions declared, made or paid on or after Completion.

 

RESTRICTED - Page 7



 

 

The Completion Date shall be designated by NESR, subject to satisfaction of the
Conditions Precedent in accordance with Clause 4, but shall not occur later than
thirty (30) days after NESR shareholder approval of this Agreement, unless the
Parties agree otherwise. For the avoidance of doubt, and without prejudice to
any other term of this Agreement, unless the Contributor agrees otherwise, the
Contributor shall not be required to contribute the Company Shares to NESR
pursuant to this Agreement before the completion of the transactions
contemplated by the Stock Purchase Agreement and the Other Combination
Agreement.

 

3.Consideration

 

3.1As consideration for the Company Shares (the “Consideration”), at Completion
NESR shall issue the Equity Consideration to the accounts designated by the
Contributor in writing, free and clear of all Encumbrances (except for
Encumbrances consisting of restrictions on transfer generally arising under
applicable federal or state securities law as well as the Lock-up Agreement),
and a certificate, signed by a duly authorized officer of NESR and delivered to
the Contributor at the Completion, evidencing appropriate book entries to the
accounts designated by the Contributor in writing.

 

3.2The Parties hereby agree and acknowledge that any Taxes attributable to the
Contributor applicable to the contribution of the Company Shares by the
Contributor to NESR as contemplated by this Agreement shall be the sole
responsibility of the Contributor and any Taxes attributable to NESR applicable
to the acquisition of the Company Shares by NESR from the Contributor as
contemplated by this Agreement shall be the sole responsibility of NESR.

 

3.3Contributor will place the Company Shares into its vault in Houston, Texas
within fifteen (15) days after NESR files the first submission of its Proxy
Statement and such Company Shares shall remain in its vault until the earlier of
Completion Date or a failure of the shareholders of NESR to approve the Business
Combination.

 

4.Conditions Precedent

 

Conditions Precedent to Completion

 

4.1Completion shall be subject to and conditional upon the Parties procuring the
completion of the Conditions Precedent in form and substance that are materially
required to complete the Transaction and in a manner that is satisfactory to the
Contributor and NESR, as applicable, in each case acting reasonably and in good
faith.

 

4.2NESR shall use all reasonable endeavours to procure that such Conditions
Precedent in Part 1 of Schedule 1 are satisfied on or before the Long Stop Date.
In particular NESR shall execute, perform and do (or procure to be executed,
performed and done by third parties as necessary) all such deeds, documents,
procedures, acts and things as are necessary to procure the satisfaction of
those Conditions Precedent as soon as practicable.

 

RESTRICTED - Page 8



 

 

4.3The Contributor shall use all reasonable endeavours to procure that such
Conditions Precedent in Part 2 of Schedule 1 are satisfied on or before the Long
Stop Date. In particular, the Contributor shall execute, perform and do (or
procure to be executed, performed and done by third parties as necessary) all
such deeds, documents, procedures, acts and things as are necessary to procure
the satisfaction of those Conditions Precedent as soon as practicable.

 

4.4NESR may waive any of Conditions Precedent in Part 2 of Schedule 1 (either in
whole or in part) at any time by giving written notice to the Contributor. The
Contributor may waive any of Conditions Precedent in Part 1 of Schedule 1
(either in whole or in part) at any time by giving written notice to NESR.

 

4.5Each Party undertakes to disclose in writing to the other:

 

4.5.1anything which will or is reasonably likely to prevent any of the
Conditions Precedent from being satisfied on or prior to the Long Stop Date as
soon as reasonably practicable upon becoming aware of the same;

 

4.5.2any material development relating to the fulfilment of any of the
Conditions Precedent as soon as reasonably practicable after it comes to its
attention.

 

4.6If the Conditions Precedent are not satisfied, or waived in accordance with
Clause 4.4, on or before the Long Stop Date then:

 

4.6.1in their absolute discretion, the Long Stop Date may be extended by the
Parties to such date as they may agree in writing; or

 

4.6.2if a breach by either of the Contributor or by NESR of Clause 4.2 or 4.3,
as applicable (the “Breaching Party”) has caused one or more of the Conditions
Precedent not to be satisfied by the Long Stop Date, NESR (if the Breaching
Party is the Contributor) or the Contributor (of the Breaching Party is NESR)
may, at its absolute discretion, upon written notice to the Breaching Party on
or before the Long Stop Date, extend the Long Stop Date to such date as it may
notify in writing to the Breaching Party provided that such date shall not be
later than the date which is one month after the Long Stop Date,

 

in either case, such date being the “Final Long Stop Date”, and the obligations
of the Parties under Clause 4.2 and 4.3 to procure the satisfaction of the
Conditions shall continue to apply until the Conditions are satisfied or, where
applicable, waived (in accordance with Clause 4.4). For the avoidance of doubt,
the extension to the Final Long Stop Date shall apply to all the Conditions
Precedent those directly involved in the relevant breach.

 

4.7If the Conditions Precedent are not satisfied, or, where applicable, waived
(in accordance with Clause 4.4), by the Long Stop Date or the Final Long Stop
Date (as applicable) then Clause 12 shall apply.

 

5.Pre-completion Covenants

 

Conduct of Business

 

5.1Until Completion, the Contributor undertakes to NESR that it shall not
dispose of or otherwise create, grant, extend or permit to subsist or take any
action that shall lead to any Encumbrance over all or any portion of the Company
Shares (other than to NESR pursuant to this Agreement or pursuant to any
Transaction Document or the Company Shareholders Agreement), and that if any
Encumbrance shall attach to such Company Shares Contributor shall take all
necessary measures to remove any such Encumbrance before the Completion.

 

RESTRICTED - Page 9



 

 

Proxy Statement

 

5.2NESR shall file with the SEC a Proxy Statement relating to the Transaction.
NESR shall file the Proxy Statement in a manner consistent with any and all
applicable Federal Securities Laws and in accordance with and as required by the
applicable governing documents of NESR (including, without limitation, the
Prospectus and the Amended and Restated Memorandum and Articles of
Incorporation).

 

5.3NESR shall provide the Contributor and its counsel a reasonable opportunity
to review and approve (such approval not to be unreasonably withheld) any
portion of the Proxy Statement, including any amendments and supplements
thereto, that refers directly or indirectly to the Contributor or any of its
Affiliates prior to filing the Proxy Statement with the SEC.

 

Listing

 

5.4From the date of this Agreement through the Completion, NESR shall use all
reasonable efforts that are necessary or desirable for NESR to remain listed as
a public company on, and for shares of NESR Common Stock to be tradable over,
the applicable Nasdaq market(s) and such other exchange or trading market as the
NESR Common Stock is then listed.

 

Registration Rights

 

5.5NESR shall grant one demand registration right and piggyback registration
rights to the Contributor on terms consistent with the Registration Rights
Agreement, including any amendment thereof.

 

Operations of NESR Prior to Completion

 

5.6Between the date hereof and the Completion, except (x) as contemplated by
this Agreement or (y) with the prior approval of the Contributor, NESR shall not
(directly or indirectly) take any of the following actions:

 

5.6.1take any action in violation or contravention of any of the Organizational
Documents of NESR and applicable law and applicable rules and regulations of the
SEC and Nasdaq;

 

5.6.2split, combine or reclassify the NESR Common Stock, or reduce below
USD 10.00 per share the offering price (as described in the Prospectus) except
as provided in this Agreement;

 

5.6.3make any amendment or modification to the Investment Management Trust
Agreement between the Company and Continental Stock Transfer & Trust Company;

 

RESTRICTED - Page 10



 

 

5.6.4make or allow to be made any reduction in the NESR Trust Amount, other than
as expressly permitted by the Organizational Documents of NESR; or

 

5.6.5amend the Stock Purchase Agreement or the Other Combination Agreement in
any material respect in a manner that is economically adverse to the Contributor
or that revises the structure of the transactions contemplated thereby or the
parties to such agreements.

 

Exclusivity

 

5.7Except with respect to this Agreement, between the Signing Date and (i) the
Completion Date or (ii) termination of this Agreement in accordance with Clause
12, the Contributor shall not, and each of its representatives, directors,
managers, employees, agents and advisors shall not:

 

5.7.1solicit, initiate, consider, encourage or accept any other proposals or
offers from, or provide any information to, any party in respect of the sale of
all or part of the Company Shares; or

 

5.7.2enter into any agreement (or grant any option or right) to sell, transfer
or otherwise legally and/or beneficially dispose of the Company Shares; or

 

5.7.3enter into any discussions, conversations, negotiations or other
communications with any third party in respect of the foregoing.

 

5.8Between the Signing Date and (i) the Completion Date or (ii) termination of
this Agreement in accordance with Clause 12, the Contributor shall refrain from
taking any action the purpose or effect of which could reasonably be expected to
frustrate the ability of the Parties to pursue and complete the Transaction.

 

5.9The Contributor and NESR shall cooperate with each other, and with the
sellers of the shares to be transferred to NESR pursuant to the Stock Purchase
Agreement, in relation to any brokering arrangements that may be necessary in
order to implement the transfer of the Company Shares to NESR on the Completion
Date.

 

5.10The Contributor and NESR hereby agree to cooperate with each other and
execute, acknowledge (if necessary) and deliver such documents, certificates or
other instruments, as mutually agreed, and take such other actions as may be
reasonably required to carry out the intents and purposes of this Agreement and
comply with the laws of Oman, including ownership requirements. The requesting
Party shall reimburse the responding Party for all reasonable out of pocket
expenses incurred by the responding Party in connection therewith.

 

6.Completion and Post-Completion Obligations of Contributor

 

6.1On the Completion Date:

 

6.1.1The Contributor shall transfer the legal and beneficial ownership of the
Company Shares to NESR free from any Encumbrance, including providing all
documents and instruments necessary to effect the transfer of title to the name
of NESR at the MCDC, and NESR shall be responsible for all transfer fees;

 

RESTRICTED - Page 11



 

 

6.1.2NESR shall issue the Equity Consideration as contemplated by Clause 3.1;

 

6.1.3The Contributor shall execute the Lock-up Agreement; and

 

6.1.4The Contributor and NESR shall execute the Voting Agreement.

 

7.Undertaking, Representations and Warranties

 

7.1Each Party represents and warrants to the other Party that each of the
following statements is true, accurate and not misleading as at the Signing
Date, and represents and warrants that they will be true, accurate and not
misleading at the Completion Date as if repeated immediately prior to
Completion:

 

7.1.1it is duly organised, validly existing and in good standing under the laws
of the country of its incorporation and is duly qualified to do business as a
foreign corporation in every jurisdiction in which it is required to qualify in
order to conduct its business except where the failure to so qualify would not
have a material adverse effect on the Party or its properties;

 

7.1.2it is duly qualified to do business and perform the transactions
contemplated under this Agreement (and each other Transaction Document to which
it is or will be a party);

 

7.1.3it has the complete, exclusive and unrestricted right, power and authority
to enter into, execute and perform this Agreement (and each other Transaction
Document to which it is or will be a party), and this Agreement (and each other
Transaction Document to which it is or will be a party) shall, following its
execution, constitute a legal, valid and binding obligation of such Party;

 

7.1.4it has taken all necessary action to authorise the execution and
performance of this Agreement and each other Transaction Document in accordance
with the terms of this Agreement;

 

7.1.5it has the complete, exclusive and unrestricted right, power and authority
to take any action and to enter into and execute any documents, applications,
forms or agreements required by the terms herein;

 

7.1.6neither the execution and delivery of this Agreement (and each other
Transaction Document to which it is or will be a party), the consummation of the
transactions contemplated herein and therein, or the fulfilment of, or
compliance with, the terms and conditions of this Agreement (and each other
Transaction Document to which it is or will be a party), conflict with or result
in a breach of or a default under any of the terms, conditions or provisions of
any legal restriction (including without limitation, any judgment, order,
injunction, decree or ruling of any court or Governmental Authority, or any law,
statute, rule or regulation) or any covenant or agreement or instrument to which
such Party is now a party, or by which such Party or any of its assets or
property is bound, nor does such execution, delivery, consummation or compliance
violate or result in the violation of any of such Party’s constitutional
documents; and

 

RESTRICTED - Page 12



 

 

7.1.7no representation, covenant, warranty or other statement made by itself in
this Agreement any other document or agreement referred to herein contains any
untrue statement or omits to state a material fact necessary to make any of
them, in light of the circumstances in which it was made, not misleading.

 

7.2Each Party shall immediately (and in any event before Completion) notify the
other Party in writing of anything of which the notifying Party is or becomes
aware which renders or is likely to render any of its Warranties untrue,
inaccurate or misleading.

 

7.3Any notice given under this Clause 7 in relation to any matter or
circumstance shall not, for the avoidance of doubt, operate as a disclosure or
prevent NESR from making any Indemnity Claim arising from that matter or
circumstance.

 

8.Contributor Warranties

 

8.1The Contributor warrants to NESR that each of the Contributor Warranties is
true, accurate and not misleading as at the Signing Date and at the Completion
Date.

 

8.2Each of the Contributor Warranties shall be construed as:

 

8.2.1a separate and independent warranty; and

 

8.2.2unless expressly provided in this Agreement, shall not be limited by
reference to any other sub-clause of Clause 7 and NESR shall have a separate
claim and right of action in respect of every breach of a Contributor Warranty.

 

8.3The Contributor Warranties shall not in any respect be extinguished or
affected by Completion.

 

8.4The provisions of Schedule 3 apply, to the extent set out therein, to limit
the liability of the Contributor with respect to a Claim under this Agreement.

 

8.5The Contributor acknowledges that NESR has entered into this Agreement in
reliance on, among other things, the Contributor Warranties.

 

8.6The Contributor represents and warrants that at the time of signing of this
Agreement, the shares that it owns in the Company are not Encumbered in any
manner other than by this Agreement, any Transaction Document and the Company
Shareholders Agreement.

 

9.NESR Warranties

 

9.1NESR warrants to the Contributor that each of the NESR Warranties is true,
accurate and not misleading as at the Signing Date and at the Completion Date.

 

9.2Each of the NESR Warranties:

 

9.2.1shall be construed as a separate and independent warranty; and

 

9.2.2shall not be limited by reference to any other sub-clause of Clause 7 and
the Contributor shall have a separate claim and right of action in respect of
every breach of a NESR Warranty.

 

RESTRICTED - Page 13



 

 

9.3The NESR Warranties shall not in any respect be extinguished or affected by
Completion.

 

9.4NESR represents and warrants that it has provided to the Contributor prior to
the Signing Date and the Completion Date all information discovered by NESR
during the course of due diligence of NPS Holdings, Ltd. that NESR believes, in
its reasonable judgment, would constitute conduct that would be in violation of
law that could have a Material Adverse Effect on NPS Holdings, Ltd. if continued
or repeated after the consummation of the purchase contemplated by the Stock
Purchase Agreement, including issues related to violations by, or failure to
comply by, of NPS Holdings, Ltd. with applicable laws (including violations of
import/export restrictions or the Anti-Bribery Laws), or circumstances that
exist that would make it a violation of applicable law for the Contributor, if
it were owned by United States persons, to directly or indirectly own an
ownership interest in of NPS Holdings, Ltd.

 

10.Indemnities

 

10.1Without prejudice to any other right or remedy available to the Contributor,
NESR agrees and undertakes to fully indemnify, keep indemnified and hold
harmless the Contributor from and against any losses, damages, liabilities,
claims, diminution of value, interest, awards, judgments, penalties, costs or
expenses (including legal and other professional fees, costs and out-of-pocket
expenses incurred in investigating, preparing or defending the foregoing)
(collectively, “Losses”) asserted against, suffered or incurred from time to
time by the Contributor arising out of or resulting from any breach of NESR’s
covenants or agreements herein or any NESR Warranty; and

 

10.2Without prejudice to any other right or remedy available to NESR, the
Contributor agrees and undertakes to fully indemnify, keep indemnified and hold
harmless NESR from and against any Losses asserted against, suffered or incurred
from time to time by NESR arising out of or resulting from any breach of the
Contributor’s covenants or agreements herein or any Contributor Warranty.

 

10.3No Party shall have any liability for any Indemnity Claim, in the following
circumstances:

 

10.3.1if the relevant Indemnity Claim would not have arisen but for a voluntary
act or omission made after the Completion Date by the other Party; and

 

10.3.2unless and until the contingent liability to which the relevant Indemnity
Claim relates becomes an actual liability and is due and payable.

 

10.4For the avoidance of doubt, nothing in Schedule 3 shall qualify or limit the
liability of a Party in relation to (i) Clause 10.1; or (ii) any fraud or wilful
misconduct on the part of the Party.

 

RESTRICTED - Page 14



 

 

11.Indemnity Claims

 

11.1In respect of an Indemnity Claim:

 

11.1.1the Indemnified Party shall notify the Indemnifying Party in writing of
any Indemnity Claim within sixty (60) Business Days after the Indemnified Party
becomes aware of the event giving rise to the Indemnity Claim. The Indemnified
Party shall in its notice to the Indemnifying Party specify the amount claimed,
if known, and explain in reasonable detail (to the extent such information is
available at the time of the relevant Indemnity Claim) the matter which gives
rise to the relevant Indemnity Claim (although failure to give such detail shall
not invalidate the notice of such Indemnity Claim);

 

11.1.2the Indemnifying Party, acting reasonably, following receipt of an
Indemnity Claim and in any event no later than 30 (thirty) days thereof, shall
either:

 

(a)accept such Indemnity Claim and confirm the same in writing (the “Acceptance
Letter”) and make payment to the Indemnified Party of the Indemnity Claim in
settlement of all liabilities arising from such Indemnity Claim within a period
of a further 30 (thirty) days from the date of the Acceptance Letter; or

 

(b)notify the Indemnified Party in writing that it intends to dispute the
Indemnity Claim.

 

11.2If the Indemnity Claim is raised through the notice sent by Indemnified
Party according to Clause 11.1.1, then during a period of 30 (thirty) days
following the giving of the notice by the Indemnifying Party under Clause
11.1.2(b), the Indemnifying Party and Indemnified Party shall attempt to resolve
any differences which they may have with respect to any matters constituting the
subject matter of such notice. If, at the end of such period, the Parties fail
to reach an agreement in writing with respect to all such matters, then all
matters as to which an agreement is not so reached may be submitted to
arbitration pursuant to Clause 22.

 

11.3No Indemnified Party shall be entitled to initiate proceedings in respect of
an Indemnity Claim after the expiry of a term of six (6) months after the date
on which such Indemnified Party gives notice pursuant to Clause 11.1.1 in
relation to that Indemnity Claim.

 

12.Termination

 

12.1Subject to Clause 12.3, this Agreement may be terminated at any time prior
to the Completion Date:

 

12.1.1by NESR if, between the Signing Date and the Completion Date:

 

(a)any Contributor Warranties (A) that are not qualified by “materiality” shall
not have been true and correct in all material respects when made or (B) that
are qualified by “materiality” shall not have been true and correct when made;
or

 

RESTRICTED - Page 15



 

 

(b)the Contributor makes a general assignment for the benefit of creditors, or
any proceeding shall be instituted by or against the Contributor seeking to
adjudicate any of them as bankrupt or insolvent, or seeking any of their
liquidation, winding up or reorganization, or seeking any arrangement,
adjustment, protection, relief or composition of any of their debts under any
law relating to bankruptcy, insolvency or reorganization; or

 

(c)shareholders of NESR do not grant approval of the Transaction by the
requisite vote; or

 

(d)the Contributor is unable to provide title to all of the shares in the
Company that it is committed under this Agreement to deliver to NESR on the
Completion Date; or

 

12.1.2by the Contributor if, between the Signing Date and the Completion Date:

 

(a)any NESR Warranties (A) that are not qualified by “materiality” shall not
have been true and correct in all material respects when made or (B) that are
qualified by “materiality” shall not have been true and correct when made; or

 

(b)NESR makes a general assignment for the benefit of creditors, or any
proceeding shall be instituted by or against NESR seeking to adjudicate NESR as
bankrupt or insolvent, or seeking its liquidation, winding up or reorganization,
or seeking any arrangement, adjustment, protection, relief or composition of its
debts under any law relating to bankruptcy, insolvency or reorganization; or

 

12.1.3by either the Contributor or NESR if:

 

(a)the shareholders of NESR fail to approve this Transaction;

 

(b)NESR fails to complete the transactions contemplated by the Stock Purchase
Agreement and acquire 72.7% of the shares of the Company;

 

(c)all the Conditions Precedent are not satisfied, or waived, in accordance with
Clause 4.4 on or before (i) the Long Stop Date if the Long Stop Date is not
extended in accordance with Clause 4.6.2 or (ii) the Final Long Stop Date if the
Long Stop Date is extended in accordance with Clause 4.6.1; or

 

(d)Completion shall not have occurred by the Final Long Stop Date;

 

12.1.4by the written consent of both Parties.

 

12.2In the event of termination of this Agreement as provided in this Clause 12,
this Agreement shall forthwith become void and there shall be no liability on
the part of any Party except (a) Clause 1 (Definitions and Interpretation), this
Clause 12.2, Clause 17 (Remedies and Waivers), Clause 20 (Notices), Clause 21
(Confidentiality) and Clause 22 (Governing Law and Jurisdiction) and (b) that
nothing herein shall relieve any Party from liability for any breach of this
Agreement.

 

RESTRICTED - Page 16



 

 

12.3Any right of termination arising under Clause 12.1, which derives from an
actual or perceived breach of the Warranties, shall not be exercisable before
the Party in breach (or apparent breach) has first been afforded a period of
fifteen (15) calendar days after having received a notice to that effect from
the Party seeking to rely on the breach (or apparent breach), to rectify such
breach to such an extent as to remedy the effect that would otherwise have been
caused (and upon which the right of termination would otherwise have been
based).

 

13.Costs and Expenses

 

13.1The costs and expenses incurred by the Parties in relation to the
negotiation, preparation and consummation of this Transaction, including but not
limited to respective attorneys’ fees in connection thereto shall be borne by
the Party incurring such expenses; provided, however, that the Parties agree
that if the Business Combination and Completion are consummated, NESR shall be
obligated to pay all expenses incurred by the Parties in connection with the
preparation, negotiation and consummation of this Agreement, the Transaction
Documents, and any prior contracting drafts or documents ancillary to the
Transaction Documents subject to a maximum cap on such expenses incurred by
Contributor and SCF-VIII, L.P. of Three Hundred Fifty Thousand USD ($350,000),
subject to submission of proper invoice; provided further that no expenses
incurred by the Contributor in connection with the preparation of the Proxy
Statement shall be reimbursed by NESR unless approved in advance and that
Contributor and its affiliates or shareholders shall not be entitled to recover
from NESR expenses already reimbursed by the Company or pursuant to any other
agreement.

 

13.2Liability for Brokers’ Fees.

 

13.2.1Contributor shall not directly or indirectly have any responsibility,
liability or expense, as a result of undertakings or agreements of NESR or any
of its Affiliates, for brokerage fees, finder’s fees, agent’s commissions or
other similar forms of compensation in connection with this Agreement or any
agreement or the Transactions.

 

13.2.2NESR shall not directly or indirectly have any responsibility, liability
or expense, as a result of undertakings or agreements of Contributor or any of
its Affiliates, for brokerage fees, finder’s fees, agent’s commissions or other
similar forms of compensation in connection with this Agreement or any agreement
or the Transactions.

 

14.Successors, Transfers and Assignment

 

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and assigns; provided that this Agreement
(and any of the rights, benefits, interests or obligations of any Party
hereunder) may not be assigned, transferred or held in trust by any Party
without the prior written consent of the other Party hereto (such consent not to
be unreasonably withheld).

 

RESTRICTED - Page 17



 

 

15.Entire Agreement

 

The Transaction Documents set out the entire agreement between the Parties
relating to the Transaction. The Transaction Documents supersede all previous
arrangements, negotiations, discussions and agreements between the Parties
relating to the Transaction.

 

16.Amendment to the Agreement

 

This Agreement may be amended, waived or modified only by an instrument in
writing signed by each of the Parties hereto.

 

17.Remedies and Waivers

 

No Waiver or Discharge

 

17.1No breach by either Party of any provision of this Agreement shall be waived
or discharged except with the express written consent of the other Party.

 

Effect of Failure or Delay

 

17.2No failure or delay by a Party in exercising any right, power or privilege
under this Agreement or at law shall operate as a waiver of that right, power or
privilege and no single or partial exercise by a Party of any right, power or
privilege shall preclude any further exercise of that right, power or privilege
or the exercise of any other right, power or privilege of such Party under this
Agreement or any applicable laws.

 

Rights, Benefits and Remedies Cumulative

 

The rights, benefits and remedies provided in this Agreement are cumulative.

 

18.Counterparts

 

Number and Effectiveness of Counterparts

 

18.1This Agreement may be executed in any number of counterparts. A Party may
enter into this Agreement by executing a counterpart, but this Agreement shall
not be effective until each Party has executed at least one counterpart. The
exchange of signed copies of this Agreement by any electronic means intended to
preserve the original graphic and pictorial appearance of a document shall
constitute effective execution and delivery of this Agreement as to the Parties
and may be used in lieu of an original Agreement or other document for all
purposes. Signatures of the Parties transmitted by any electronic means
referenced in the preceding sentence shall be deemed to be original signatures
for all purposes.

 

Notwithstanding The Electronic Signatures in Global and National Commerce Act or
any other applicable law relating to or enabling the creation, execution,
delivery, or recordation of any contract or signature by electronic means, and
notwithstanding any course of conduct engaged in by the Parties, no Party shall
be deemed to have executed this Agreement unless and until such Party shall have
executed this Agreement or such document on paper by a handwritten original
signature with current intention to authenticate this Agreement or such other
contemplated document and an original of such signature has been exchanged by
the Parties either by physical delivery or in the manner set forth in Section
2.2(b). “Originally signed” or “original signature” means or refers to a
signature that has not been mechanically or electronically reproduced.

 

RESTRICTED - Page 18



 

 

One Instrument

 

18.2Each counterpart shall constitute an original of this Agreement but all the
counterparts together constitute the same instrument.

 

19.Invalidity

 

The invalidity, illegality or unenforceability of any provision of this
Agreement shall not affect the validity, legality or enforceability of any other
provision of this Agreement under any applicable laws.

 

20.Notices

 

Service

 

Any notice or other communication to be given under this Agreement shall be in
writing and shall be (i) delivered by hand; or (ii) delivered by courier to be
served at the address specified below:

 

20.1The Contributor

 

SV3 Holdings PTE Ltd.



c/o SCF Partners



600 Travis Street, Suite 6600



Houston, Texas 77002



Attention:   Andrew L. Waite; Theresa W. Eaton



Email:           AWaite@scfpartners.com; TEaton@scfpartners.com

 

With a copy (which shall not constitute notice) to:

 

Vinson & Elkins L.L.P.



1001 Fannin Street, Suite 2500



Houston, Texas 77002



Attention:   W. Matthew Strock; E. Ramey Layne



Email:           mstrock@velaw.com; rlayne@velaw.com

 

20.2NESR

 

777 Post Oak Blvd., Suite 730



Houston, Texas 77056



Attention:   Sherif Foda



Email:           sfoda@nesrco.com

 

RESTRICTED - Page 19



 

 

With a copy to (which does not constitute notice):

 

Looper Goodwine, P.C.



1300 Post Oak Boulevard, Suite 2400



Houston, Texas 77056



Attention:   Donald R. Looper



Email:           dlooper@loopergoodwine.com

 

or to such other address as a Party may notify to the other Parties in writing
as being its address for such purpose.

 

Receipt

 

Any notice or communication shall be deemed to have been received (i) if by
hand, on the day of delivery thereof to the receiving Party or (ii) if by
courier, on the day of delivery thereof to the receiving Party.

 

21.Confidentiality

 

Each Party agrees that the terms of this Agreement and any information disclosed
prior to the Signing Date shall be considered confidential information and the
Parties shall not disclose the existence of this Agreement or any of its terms
to any third party, either during the term of this Agreement or thereafter, and
only disclose such information to such of its directors, officers, employees,
agents or professional advisers who have a need to know such information.

 

22.Governing Law and Jurisdiction

 

22.1This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by the laws of England and Wales.

 

22.2In the event of any dispute between the Parties arising out of or relating
to this Agreement (including a dispute relating to any non-contractual
obligations arising out of or in connection with this Agreement),
representatives of the parties shall, within ten (10) Business Days of service
of a written notice from either party to the other (a “Disputes Notice”), hold a
meeting (a “Dispute Meeting”) in an effort to resolve the dispute. In the
absence of agreement to the contrary the Dispute Meeting shall be held at the
registered office for the time being of the Company.

 

22.3Each Party shall use all reasonable endeavours to send a representative who
has authority to settle the dispute to attend the Dispute Meeting.

 

22.4Any dispute arising out of or with respect to this Agreement shall be
resolved solely by arbitration held under the American Arbitration Association
(“AAA”). The seat, or legal place, of arbitration shall be Houston, Texas. The
arbitrator shall be instructed to attempt to conclude the arbitration within 30
days of initiation of proceedings. Both parties expressly waive their rights to
resort to the courts and expressly waive their rights to discovery except as
required by the arbitrator. Time is of the essence, and the arbitrator is
authorized to render a default judgment against a party failing to appear,
provided adequate evidence is presented by the party participating.

 

22.5The number of arbitrators shall be one (1). The arbitrator will be appointed
by the AAA.

 

RESTRICTED - Page 20



 

 

22.6The language to be used in the arbitration shall be English.

 

22.7Any requirement in the Rules to take account of the nationality of a person
considered for appointment as an arbitrator shall not apply and a person may be
nominated or appointed as an arbitrator (including as chairman) regardless of
his nationality.

 

22.8The award made by the arbitrator shall be final and binding on the parties
and may be enforced in any court of competent jurisdiction. To the extent
permissible by law, the parties hereby waive any right to appeal the decision of
the arbitrator.

 

22.9Notwithstanding the foregoing, the parties agree that any of them may seek
interim measures including injunctive relief in relation to the provisions of
this Agreement or the parties’ performance of it from any court of competent
jurisdiction.

 

23.No Claim Against NESR Trust

 

23.1The Contributor acknowledges that it has read the Prospectus and that NESR
has established the NESR Trust from the proceeds of its initial public offering
(“IPO”) and from certain private placements occurring simultaneously with the
IPO for the benefit of NESR’s public shareholders (“Public Shareholders”) and
certain parties (including the underwriters of the IPO) and that, except for a
portion of the interest earned on the amounts held in the NESR Trust, NESR may
disburse monies from the NESR Trust only: (i) to the Public Shareholders in the
event they elect to redeem NESR Common Stock in connection with the consummation
of NESR’s initial business combination (as such term is used in the Prospectus)
(“Business Combination”), (ii) to the Public Shareholders if NESR fails to
consummate a Business Combination within twenty-four months from the closing of
the IPO, (iii) any amounts necessary to pay any taxes or (iv) to, or on behalf
of, NESR after or concurrently with the consummation of a Business Combination.
The Contributor hereby agrees that, it does not now and shall not at any time
hereafter have (other than its rights upon Completion) any right, title,
interest or Claim of any kind in or to any monies in the NESR Trust or
distributions therefrom, or make any Claim prior to Completion against the NESR
Trust, regardless of whether such claim arises based on contract, tort, equity
or any other theory of legal liability. The Contributor hereby irrevocably
waives any Claims it may have, against the NESR Trust (including any
distributions therefrom) now or in the future as a result of, or arising out of,
any negotiations, contracts or agreements with NESR and will not, prior to the
Completion, seek recourse against the NESR Trust (including any distributions
therefrom) for any reason whatsoever (including for an alleged breach of this
Agreement). For the avoidance of doubt, notwithstanding anything to the contrary
contained herein, the waivers under this Clause 23.1 will continue to apply at
and after the Completion to distributions made to redeeming Public Shareholders
and for transaction expenses paid (including deferred expenses payable to NESR’s
underwriters in connection with the IPO). The Contributor agrees and
acknowledges that such irrevocable waiver is material to this Agreement and
specifically relied upon by NESR to induce it to enter into this Agreement.

 

RESTRICTED - Page 21



 

 

Schedule 1
Conditions Precedent to Completion

 

1NESR Conditions

 

Contributor agrees that the sole remedy for the failure of any of these
conditions known to Contributor prior to Completion shall be that Contributor
shall have the right not to close the GES Contribution and to terminate this
Agreement. If any failure to satisfy these conditions becomes known after
Completion, Contributor may choose to raise such failure as an Indemnity Claim
against the Breaching Party and not seek to rescind the Agreement.

 

1.1The Transactions, including the transactions contemplated by the Stock
Purchase Agreement and the Other Combination Agreement, shall close concurrently
with or prior to the Completion.

 

1.2The NESR Warranties shall have been true, accurate and not misleading at the
Signing Date and at Completion in all material respects.

 

1.3There shall not be any pending action, suit, proceeding, claim, arbitration
or litigation that is expected to have a material impact on this Transaction.

 

1.4NESR shall do all such things necessary in accordance with any applicable
laws, particularly the rules and regulations of the MOCI, MCDC and MSM, for the
sale of the Company Shares to NESR.

 

1.5This Agreement and the Transaction shall have been approved by the requisite
vote of the shareholders of NESR in accordance with the Proxy Statement, and
such Proxy Statement shall have been approved by the SEC and comply with the
applicable provisions of the Federal Securities Laws.

 

1.6The NESR Common Stock issued to the Contributor as part of the Equity
Consideration shall have been approved for listing on the Nasdaq and such other
exchange or trading market as the NESR Common Stock is then listed.

 

1.7NESR shall not have issued any NESR Common Stock at a value below USD 10.00
per share under the Other Combination Agreement.

 

1.8NESR shall have at least USD 5,000,001 of net tangible assets (as determined
in accordance with Rule 3a51-1(g)(1) of the Exchange Act) remaining after the
closing of the Offer.

 

1.9The Contributor shall have received from NESR an executed counterpart of each
of the Transaction Documents that are to be signed by NESR.

 

1.10Opening by NESR of an account with MCDC.

 

1.11Completion by NESR of all formalities required by any broker through which
the Company Shares will be contributed to NESR (including opening of any
necessary broker account).

 

RESTRICTED - Page 22



 

 

2Contributor Conditions

 

NESR agrees that the sole remedy for the failure of any of these conditions
known to NESR prior to Completion shall be that NESR shall have the right not to
close the GES Contribution and to terminate this Agreement. If any failure to
satisfy these conditions becomes known after Completion, NESR may choose to
raise such failure as an Indemnity against the Breaching Party and not seek to
rescind the Agreement.

 

2.1The Transactions, including the transactions contemplated by the Stock
Purchase Agreement and the Other Combination Agreement, shall close concurrently
with or prior to Completion, unless the condition in paragraph 1.1 of this
Schedule 1 is waived by Contributor.

 

2.2The Contributor Warranties shall have been true, accurate and not misleading
at the Signing Date and at Completion in all material respects.

 

2.3There shall not be any pending action, suit, proceeding, claim, arbitration
or litigation that is expected to have a material impact on this Transaction.

 

2.4The Contributor shall do all such things necessary in accordance with any
applicable laws, particularly the rules and regulations of the MOCI, MCDC and
MSM, for the sale of the Company Shares to NESR.

 

2.5NESR shall have at least USD 5,000,001 of net tangible assets (as determined
in accordance with Rule 3a51-1(g)(1) of the Exchange Act) remaining after the
closing of the Offer.

 

2.6NESR shall have received from the Contributor an executed counterpart of each
of the Transaction Documents that are to be signed by the Contributor.

 

2.7Completion by the Contributor of all formalities required by any broker
through which the Company Shares will be contributed to NESR (including opening
of any necessary broker account).

 

RESTRICTED - Page 23



 

 

Schedule 2
Warranties

 

1Contributor Warranties

 

1.1Existence and Power to sell the Company Shares.

 

(a)Contributor is: (a) an entity organized, validly existing and in good
standing under the Laws of Singapore; and (b) duly qualified to do business as a
foreign corporation in every jurisdiction in which it is required to qualify in
order to conduct its business except where the failure to so qualify would not
have a material adverse effect on Contributor or its properties.

 

(b)The Contributor has full power, capacity and authority to sell the legal and
beneficial ownership of the Company Shares and no consent or approval is
required from any person to enable the Contributor to transfer or sell the
Company Shares.

 

(c)The execution, delivery and performance by the Contributor of this Agreement
and, subject to the satisfaction of the Conditions Precedent as set forth in
this Agreement, the performance of the obligations of the Contributor under it
do not and will not constitute a default under any provision of:

 

(i)any Transaction Document to which the Contributor is a party;

 

(ii)the constitutional and corporate documents of the Contributor; or

 

(iii)so far as the Contributor is aware, any law, order, judgment, award,
injunction or decree by which the Contributor.

 

1.2Title to Company Shares.

 

(a)The Contributor is the sole legal and beneficial owner of the Company Shares
and is entitled to transfer the legal and beneficial title to all the Company
Shares on the terms and subject to the conditions set out in this Agreement free
from all Encumbrances without the consent or approval, of any person.

 

1.3Contributor Information.

 

(a)None of the information supplied or to be supplied by the Contributor or any
of its Affiliates relating to the Contributor, the Company Shares and/or the
Contributor’s stockholders, members, control persons and representatives
expressly for inclusion or in the filings with the SEC, mailings to NESR’s
stockholders with respect to the Offer, and/or the redemption of NESR Common
Stock, any supplements thereto and/or in any other document filed with any
Governmental Authority in connection herewith (including the Offer Documents),
will, at the date of filing and/or mailing, as the case may be, knowingly
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading (subject to the
qualifications and limitations set forth in the materials provided by the
Contributor or that are included in such filings and/or mailings). No
representation or warranty is made by Contributor or any of its Affiliates with
respect to statements made or incorporated by reference therein based on
information supplied or to be supplied by, or on behalf of, Contributor or any
of its Affiliates.

 

RESTRICTED - Page 24



 

 

1.4The Contributor shall have paid sixty-eight million two hundred fifty
thousand dollars ($68,250,000) to purchase the Company Shares; if Contributor
has paid less to acquire the Company Shares or if Contributor received payments
from the persons that sold the Company Shares to the Contributor or from the
Company (such as Leakage Payments), it shall inform NESR and the Equity
Consideration shall be reduced accordingly.

 

1.5Litigation.

 

(a)As of the Execution Date, there are no pending Proceedings, or to
Contributor’s knowledge, threatened in writing before (or that would be before)
any Governmental Authority or arbitrator against Contributor or any Affiliate of
Contributor which may impair Contributor’s ability to perform its obligations
under this Agreement if such Proceedings are determined adversely.

 

1.6Bankruptcy.

 

(a)There are no bankruptcy, reorganization or receivership proceedings pending
against, being contemplated by, or, to Contributor’s knowledge, threatened
against Contributor.

 

1.7No Conflicts.

 

(a)The execution, delivery and performance of this Agreement by Contributor, and
the transactions contemplated by this Agreement will not (a) violate any
provision of the Organizational Documents of Contributor, (b) result in a
material default (with due notice or lapse of time or both) or the creation of
any lien or encumbrance, or give rise to any right of termination, cancellation
or acceleration under any of the terms, conditions or provisions of any
promissory note, bond, mortgage, indenture, loan or similar financing instrument
to which Contributor is a party or which affects Contributor’s assets, (c)
violate any judgment, order, ruling, or regulation applicable to Contributor as
a party in interest or (d) violate any laws applicable to Contributor or any of
its assets, except any matters described in clauses (b), (c) or (d) above which
would not be reasonably likely to impede its ability to consummate the
transactions contemplated by this Agreement or by any Transaction Document.

 

1.8Authorization and Enforceability.

 

(a)The execution, delivery and performance of this Agreement and each other
Transaction Document executed or to be executed by Contributor in connection
with the transactions contemplated hereby, and the performance of the
transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary action on the part of NESR. This Agreement has been
duly executed and delivered by Contributor (and all other Transaction Documents
required hereunder to be executed and delivered by Contributor have been or at
Completion will be duly executed and delivered by Contributor) and this
Agreement constitutes, and at the Completion such documents will constitute, the
valid and binding obligations of Contributor, enforceable in accordance with
their terms except as such enforceability may be limited by applicable
bankruptcy or other similar laws affecting the rights and remedies of creditors
generally as well as to general principles of equity (regardless of whether such
enforceability is considered in a Proceeding in equity or at law).

 

RESTRICTED - Page 25



 

 

2NESR Warranties

 

2.1Existence and Qualification.

 

(a)NESR is: (a) a corporation organized, validly existing and in good standing
under the Laws of the British Virgin Islands; and (b) duly qualified to do
business as a foreign corporation in every jurisdiction in which it is required
to qualify in order to conduct its business except where the failure to so
qualify would not have a material adverse effect on NESR or its properties.

 

2.2Power.

 

(a)NESR has the requisite power to enter into and perform this Agreement and
each other Transaction Document to be executed by NESR in connection with the
transactions contemplated hereby and to consummate the transactions contemplated
hereby and thereby.

 

2.3Authorization and Enforceability.

 

(a)The execution, delivery and performance of this Agreement and each other
Transaction Document executed or to be executed by NESR in connection with the
transactions contemplated hereby, and the performance of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary action on the part of NESR. This Agreement has been duly executed and
delivered by NESR (and all other Transaction Documents required hereunder to be
executed and delivered by NESR have been or at Completion will be duly executed
and delivered by NESR) and this Agreement constitutes, and at the Completion
such documents will constitute, the valid and binding obligations of NESR,
enforceable in accordance with their terms except as such enforceability may be
limited by applicable bankruptcy or other similar laws affecting the rights and
remedies of creditors generally as well as to general principles of equity
(regardless of whether such enforceability is considered in a Proceeding in
equity or at law).

 

RESTRICTED - Page 26



 

 

2.4No Conflicts.

 

(a)The execution, delivery and performance of this Agreement by NESR, and the
transactions contemplated by this Agreement will not (a) violate any provision
of the Organizational Documents of NESR, (b) result in a material default (with
due notice or lapse of time or both) or the creation of any lien or encumbrance,
or give rise to any right of termination, cancellation or acceleration under any
of the terms, conditions or provisions of any promissory note, bond, mortgage,
indenture, loan or similar financing instrument to which NESR is a party or
which affects NESR’s assets, (c) violate any judgment, order, ruling, or
regulation applicable to NESR as a party in interest or (d) violate any laws
applicable to NESR or any of its assets, except any matters described in clauses
(b), (c) or (d) above which would not be reasonably likely to impede its ability
to consummate the transactions contemplated by this Agreement or by any
Transaction Document.

 

2.5Litigation.

 

(a)As of the Execution Date, there are no pending Proceedings, or to NESR’s
knowledge, threatened in writing before (or that would be before) any
Governmental Authority or arbitrator against NESR or any Affiliate of NESR which
may impair NESR’s ability to perform its obligations under this Agreement if
such Proceedings are determined adversely.

 

2.6Bankruptcy.

 

(a)There are no bankruptcy, reorganization or receivership proceedings pending
against, being contemplated by, or, to NESR’s knowledge, threatened against
NESR.

 

2.7Consents.

 

(a)Except for consents and approvals addressed by the other provisions of this
Agreement (including SEC and Nasdaq consent) that are triggered by the purchase
and sale of the Company Shares and prior approval of the shareholders of NESR,
there are no consents, approvals or restrictions on assignment applicable to
NESR that NESR is obligated to obtain or furnish in order to consummate the
purchase and sale of Company Shares contemplated by this Agreement and perform
and observe the covenants and obligations of NESR hereunder.

 

RESTRICTED - Page 27



 

 

2.8Capitalization.

 

(a)The outstanding capital stock of NESR consists of NESR Common Stock, issued
and outstanding, and all of which are validly issued, fully paid and
non-assessable), as reported in the NESR SEC Reports. No shares of NESR Common
Stock are held in the treasury of NESR. Except for the Offer and the
Transactions and except as disclosed in the filings of all forms and documents
that have been filed with the SEC (“NESR SEC Reports”), there are no options,
warrants or other rights, agreements, arrangements or commitments of any
character relating to the issued or unissued capital stock of NESR or obligating
NESR to issue or sell any shares of capital stock of, or other equity interests
in, NESR, except pursuant to the Stock Purchase Agreement and the Other
Combination Agreement. All shares of NESR Common Stock subject to issuance, upon
issuance on the terms and conditions specified in the instruments pursuant to
which they are issuable, will be duly authorized, validly issued, fully paid and
non-assessable. There are no outstanding contractual obligations of NESR to
repurchase, redeem or otherwise acquire any shares of NESR Common Stock (except
for the Offer and as disclosed in the NESR SEC Reports and to be disclosed in
the Proxy Statement). There are no outstanding contractual obligations of NESR
to provide funds to, or make any investment (in the form of a loan, capital
contribution or otherwise) in, any person, except as may be set forth in the
Other Combination Agreement and disclosed to Contributor.

 

RESTRICTED - Page 28



 

 

Schedule 3
Limitations on Liability

 

1Maximum liability

 

1.1The liability of an Indemnifying Party in respect of (a) all Claims, other
than Claims in respect of the Fundamental Warranties, shall not exceed 50% of
the Equity Consideration; and (b) all Claims for breach of the Fundamental
Warranties or arising from fraud or wilful misconduct shall not be exceed the
Equity Consideration.

 

1.2For the purposes of paragraph 1.1, the amount of any costs and expenses and
other amounts (including interest) ordered or determined to be payable to an
Indemnified Party by any judgment, order, settlement or award in connection with
or arising out of any Claim shall excluded from the sums referred to therein as
a liability.

 

2Small claims and threshold

 

2.1No Indemnifying Party shall be liable in respect of a Claim (other than any
Claim in respect of the Fundamental Warranties) unless and until:

 

(a)the amount of such relevant Claim exceeds USD 50,000 (a “Qualifying Claim”);
and

 

(b)the aggregate amount of all Qualifying Claims exceeds USD 500,000, in which
event the Indemnifying Party shall be liable for the whole of such amount
claimed (subject to the other provisions of this Agreement) and not only for the
excess over that sum.

 

2.2For the purposes of paragraph 2.1, the amount of all costs and expenses of an
Indemnified Party in bringing any Claim shall be excluded from the sums set out
in paragraph 2.1.

 

3Specific limitations

 

3.1No Indemnifying Party shall be liable in respect of a Claim to the extent
that the matter giving rise to, or the loss arising from, that Claim:

 

(a)occurs as a result of or is otherwise attributable to:

 

(i)any legislation not in force at the Signing Date or any change of law or
administrative practice or judicial interpretation which comes into force or
effect after the Signing Date; or

 

(ii)any increase after the Signing Date in any rate of Taxation;

 

(b)has been fully recovered by the Indemnified Party under any other document
entered into pursuant to this Agreement in each case without any cost or
expenses to the Indemnified Party; or

 

RESTRICTED - Page 29



 

 

(c)is covered under a policy of insurance, in which case, no Claim shall be
brought against a Party unless a claim has been made against the insurer and all
reasonable endeavours have been used to pursue the claim. The Indemnifying
Party’s liability in respect of such Claim shall be reduced by any amount
recovered under such policy of insurance.

 

4No duplication of liability

 

4.1No Indemnified Party shall not be entitled to recover damages in respect of
any Claim or otherwise obtain reimbursement or restitution more than once in
respect of the same loss.

 

5Remediable breaches

 

5.1Where the matter or default giving rise to a Claim is capable of remedy, the
Indemnified Party shall procure that the Indemnifying Party is given the
opportunity, within twenty (20) Business Days after the date on which notice of
such Claim is given to the Indemnifying Party to remedy the relevant matter or
default (if capable of remedy).

 

RESTRICTED - Page 30



 

 

Signed and agreed by the Parties or their duly authorised representatives on the
date written above on the first page.

 

Signed by

 

For and on behalf of

 

SV3 HOLDINGS PTE LTD.

 

)

 

)

 

)

 

)

 

 /s/ Andrew L. Waite, Co -President

/s/ Tina Rando, Executive Assistant- SCF Partners

/s/ Christy Fojt, Executive Assistant - SCF Partners 

/s/ Anthony DeLuca, CFO and MD- SCF Partners 

In the presence of

)

 

)

 

)

 

)

 

 

Signed by

 

For and on behalf of

 

NATIONAL ENERGY SERVICES REUNITED CORPORATION

 

)

 

)

 

)

 

)

 

 /s/ Sherif Foda, CEO In the presence of

)

 

)

 

)

 

)

 

 

 

[Signature Page to Contribution Agreement]





 

 

Exhibit A

 

Voting Agreement

 

[See Attached]

 

Exhibit A





 

 

Exhibit B

 

Subsidiaries

 

Benon Oil Services LLC Entity Type Omani Limited Liability Company Location
Muscat Governorate/Bawshar/Ghala Al Sanaiah Incorporation Date 7 October 2003
Registration Number 1737511 Share Capital OMR 60,000 Shareholders

IPC: 99%



Mr Hilal: 1%



Registered Charges None

 

Fishing and Remedial Experts Enterprises LLC Entity Type Omani Limited Liability
Company Location Muscat Governorate/Bawshar/South Alkhuwair Incorporation Date 6
June 2011 Registration Number 1111412 Share Capital OMR 150,000 Shareholders

GES: 99%



Mr Yasser: 1%



Registered Charges Registered mortgage charge in favour of NBO (for a value of
OMR 4.1 million (approx. USD 11 million) expiring 17 November 2019 and OMR 7
million (approx. USD 18 million) expiring 28 March 2021).

 

Gulf Drilling Fluids Technology LLC Entity Type Omani Limited Liability Company
Location Muscat Governorate/Bawshar/South Alkhuwair Incorporation Date 4
September 2012 Registration Number 1153719 Share Capital 150,000 Omani Rial
Shareholders

GES: 99%



Mr Yasser: 1%



Registered Charges None

 

Exhibit B - Page 1





 

  

Gulf Energy Services LLC Entity Type Omani Limited Liability Company Location
Muscat Governorate/Bawshar/South Alkhuwair Incorporation Date 3 October 2011
Registration Number 1122218 Share Capital OMR 150,000 Shareholders

GES: 99%



Mr Yasser: 1%



Registered Charges None Branches GES Oman has branches in Algeria, KSA, Kuwait
and Yemen.

 

Intelligent Drilling Services LLC Entity Type Omani Limited Liability Company
Location Muscat Governorate/Bawshar/Al Qurm Incorporation Date 13 January 2007
Registration Number 1011333 Share Capital OMR 150,000 Shareholders

GES: 99%



Mr Yasser: 1%



Registered Charges Registered mortgage charge in favour of Muscat Bank (for a
value of OMR 6 million (approx. USD 17 million) expiring 3 April 2021 and OMR 21
million (approx. USD 57 million) expiring 17 November 2017).

 

Integrated Petroleum Services Company LLC Entity Type Omani Limited Liability
Company Location Muscat Governorate/Bawshar/South Alkhuwair Incorporation Date 1
October 1996 Registration Number 1539671 Share Capital 250,000 Omani Rial
Shareholders

GES: 97%



Abdulhameed Al Hamdani: 3%



Registered Charges Registered mortgage charge in favour of Muscat Bank (for a
value of OMR 6 million (approx. USD 18 million) expiring 17 November 2019 and
OMR 21.6 million (approx. USD 56 million) expired 6 September 2016).

 

Exhibit B - Page 2





 

  

Midwest Oilfield Services LLC Entity Type Omani Limited Liability Company
Location Muscat Governorate/Bawshar/Ghala Al Sanaiah Incorporation Date 10 July
2001 Registration Number 1677586 Share Capital 250,000 Omani Riyal Shareholders

GES: 99%



Intelligent Drilling Services LLC: 1%



Registered Charges Registered mortgage charge in favour of Bank Dhofar (for a
value of OMR 3.9 million (approx. USD 10 million)).  Expiry date of the charge
is 16 September 2019.

 

Sino Gulf Energy Enterprises LLC Entity Type Omani Limited Liability Company
Location Muscat Governorate/Bawshar/Bawshar Incorporation Date 21 September 2005
Registration Number 1805061 Share Capital 1,200,000 Omani Rial Shareholders

GES: 51%



IFC: 44%



China Petroleum & Development Corporation: 5%



Registered Charges Registered mortgage charge in favour of Muscat Bank (for a
value of OMR 18 million (approx. USD 47 million)).  The charge has expired but
still appears on CR of company. We have requested, but not yet received,
confirmation as to why the charge is still registered.

 

Tamkeen Fracking LLC Entity Type Omani Limited Liability Company Location
Ghala/Boucher/Muscat Incorporation Date 7 March 2012 Registration Number 1138641
Share Capital OMR 150,000 Shareholders

GES: 99%



Mr Yasser: 1%



Registered Charges Registered mortgage charge in favour of Muscat Bank (for a
value of OMR 4.9 million (approx. USD 13 million) expiring 19 November 2019 and
OMR 4.9 million (approx. USD 13 million) expiring in March 2021)).

 

Exhibit B - Page 3





 

 

Tasneea Oil and Gas Technology LLC Entity Type Omani Limited Liability Company
Location Ghala Al Sanaiah/Bousher/Muscat Incorporation Date 15 January 2012
Registration Number 1133224 Share Capital OMR 150,000 Shareholders

GES: 20%



Mubadarah Investment: 79%



Mr Hilal: 1%



Registered Charges Omani Limited Liability Company

 

Well Maintenance Services LLC Entity Type Omani Limited Liability Company
Location Muscat Governorate/Bawshar/South Alkhuwair Incorporation Date 1 March
2011 Registration Number 1103680 Share Capital 150,000 Omani Rial Shareholders

GES: 99%



WSS: 1%



Registered Charges Registered mortgage charge in favour of National Finance
Company (for a value of OMR 1.1 million (approx. USD 2.9 million)).  The charge
has expired however still appears on CR of company. We have requested, but not
yet received, confirmation as to why the charge is still registered.

 

Well Solutions Services LLC Entity Type Omani Limited Liability Company Location
Muscat Governorate/Bawshar/South Alkhuwair Incorporation Date 12 December 2010
Registration Number 1098989 Share Capital 150,000 Omani Rial Shareholders

GES: 99%



IDS: 1%



Registered Charges Registered mortgage charge in favour NBO (for value of OMR
21.9 million (approx. USD 57 million)).  Expiry date of charge 17 November 2017.

 

Exhibit B - Page 4



